Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 11/27/20 has been entered.
Claims 1-17 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
Regarding claim 17, “A storage medium” is interpreted as “computer storage media” (i.e., “non-transitory media”) , as opposed to “communication media” (i.e., “transitory media”) [Spec. par. 0090].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8,     9, 12-16, and     17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SRv6 Network Programming (SRv6 NP, cited by applicant of record).

Regarding claims 1, 9, and 17, SRv6 NP discloses a message forwarding method, comprising:
receiving an Internet Protocol Version 6 (IPv6) message encapsulated by a Segment Routing Header (SRH), by a node with a IPv6 Segment Routing (SRv6) forwarding capacity, wherein the SRH includes a segment list (IPv6 encapsulated with SRH with SID (i.e., segment list) [pg. 10 4.2 -> 1-5 -> Ref3], where the SRH includes a segment list [pg. 6 “SRH with SID list”]); and
determining, by the node, that the node is a node corresponding to a penultimate segment in the segment list, and popping the SRH by the node before forwarding the IPv6 message (The SRH is popped at the penultimate segment (i.e., corresponding node determination) [pg. 21 4.20.1 -> 2 -> Ref2]).
Regarding claim 9, SRv6 NP further discloses a node [pg. 5 “Introduction”], comprising: a processor (Programming (i.e., processor) [pg. 5 “Introduction”]); a memory (Programming (i.e., memory) [pg. 5 “Introduction”]) configured to store instructions executable by the processor; and a transmission apparatus (Routing (i.e., transmission) [pg. 5 “Introduction”]).
Regarding claim 17, SRv6 NP further discloses a storage medium (Programming (i.e., storage medium) [pg. 5 “Introduction”]) storing a computer program.

Regarding claims 4 and 12, SRv6 NP discloses everything claimed, as applied above.
SRv6 NP further discloses before the node determining that it is the node corresponding to the penultimate segment in the segment list, the method further comprising:
determining, by the node, that an IPv6 destination address (DA) in the IPv6 message is an address of the node itself [pg. 10 4.1, pg. 21 4.20.1].

Regarding claims 5 and 13, SRv6 NP discloses everything claimed, as applied above.
SRv6 NP further discloses wherein the node determining that it is a node corresponding to the penultimate segment in the segment list comprises:
if a value of a Segment Left field in the SRH is 1, determining that it is a node corresponding to the penultimate segment in the segment list (SL (i.e., segment left field) is 1 [pg. 21 4.20.0 -> Ref2]).

Regarding claims 6 and 14, SRv6 NP discloses everything claimed, as applied above.
SRv6 NP further discloses after the node determining that it is a node corresponding to the penultimate segment in the segment list, the method further comprising:
decreasing the value of the Segment Left field by 1, updating an IPv6 destination address DA with an IPv6 address corresponding to a next segment in the segment list, and forwarding the IPv6 message according to the updated IPv6 DA (SL = 1 [pg. 10 4.1, pg. 21 4.20.2 -> Ref2]).

Regarding claims 7 and 15, SRv6 NP discloses everything claimed, as applied above.
SRv6 NP further discloses further comprising:
if a value of a Segment Left field in the SRH is 0, determining that the node is a node corresponding to a last segment in the segment list, popping the SRH, and processing loads encapsulated by the SRH (SL = 0 [pg. 10 4.1, pg. 21 4.20.2 -> Ref2]).

Regarding claims 8 and 16, SRv6 NP discloses everything claimed, as applied above.
SRv6 NP further discloses further comprising:
if a value of a Segment Left field in the SRH is greater than 1, determining that the node is a node corresponding to a segment in the segment list other than the penultimate segment and the last segment, decreasing the value of the Segment Left field by 1, updating an IPv6 destination address DA with an IPv6 address corresponding to a next segment in the segment list, and forwarding the IPv6 message according to the updated IPv6 DA (SL > 0 loop [pg. 10 4.1, pg. 21 4.20.2 -> Ref2]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SRv6 NP as applied to claims 1 and 9 respectively, and further in view of Filsfils (US 20170064717 A1, cited by applicant of record).

Regarding claims 2 and 10, SRv6 NP discloses everything claimed, as applied above.
Although SRv6 NP discloses with SRv6 Penultimate Segment Pop of SRH (SRv6 PSP) capability on the node with SRv6 forwarding capacity, as discussed above, SRv6 NP does not explicitly disclose 
In the same field of endeavor, Filsfils discloses:
further comprising: configuring a switch (One or more operations to perform on traffic that is labeled (e.g., switch) (i.e., configure switch) [par. 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SRv6 NP with Filsfils. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of controlling services in a network [Filsfils par. 0002].

Regarding claims 3 and 11, SRv6 NP and Filsfils disclose everything claimed, as applied above.
SRv6 NP and Filsfils further disclose:
before popping the SRH, the method further comprising: determining, by the node, that the switch with SRv6 PSP capability is turned on (It would be within the skillset of ordinary skill in the art to check whether the switch is or and/or to determine that before or after popping the SRH).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419